Title: To John Adams from Arthur St. Clair, 23 December 1799
From: St. Clair, Arthur
To: Adams, John



Sir
Cincinnati 23d Decr. 1799

The enclosed Address from the General Assembly of the territory was put into my hands on the 19th. instant, the day on which it was prorogued, by a Committee of both houses, with a request that I would transmit it to You. In that, Sir, they imposed a very agreeable duty upon me: for, the sentiments seemed to be such as were proper for them to express; and having expressed them publicly as a body, the individuals will find themselves prompted (had they no better motives, and I hope they have many better) by the desire, common to mankind, that of leading others to think as they do, to propagate them amongst their constituents; and because nothing can be more agreeable to me than being made the channel thro’ which any testimonies of attachment, of confidence and of respect towards you, are conveyed. A short time only, I trust, will elapse before they are common to the whole america people.
A Law, Sir, passed during the session of the Legislature for regulating the Militia which requires a number of General Officers to carry it into effect.—So soon as I can obtain a copy it shall be sent to the Secretary of State to be laid before you, and, with your permission, I will name to you such persons as appear to me, in the different Counties, the best qualified, in all respects to fill those Offices.
I have the honor to be / Sir / Your obedient Servant

Ar. St. Clair